Citation Nr: 9901781	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for scar, 
right ring finger.

2.  Entitlement to an increased disability rating for 
psychoneurosis with psychophysiological gastrointestinal 
reaction, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for residuals of injury 
to right little finger.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
February 1965 and from September 1965 to April 1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  A December 1992 rating decision, in pertinent part, 
denied a disability rating in excess of 10 percent for the 
veterans service-connected psychoneurosis with 
psychophysiological gastrointestinal reaction.  A December 
1994 rating decision, in pertinent part, granted service 
connection for a scar on the veterans right ring finger and 
assigned a noncompensable disability rating.  A February 1996 
rating decision denied service connection for residuals of 
injury to the veterans right little finger.

In VA Forms 9 submitted in 1995 and 1996, the veteran 
requested a hearing before a Member of the Board at the RO.  
Such a hearing was scheduled for December 1998, but the 
veteran withdrew his hearing request.


FINDINGS OF FACT

1.  The veterans claims that his service-connected scar on 
the right ring finger and psychiatric disorder are more 
severely disabling than currently evaluated are plausible, 
and the RO has obtained sufficient evidence for an equitable 
disposition of these claims.

2.  The veterans scar on the right ring finger does not 
affect motion of that finger, and it is not tender, adherent, 
ulcerated, depressed, inflamed, or disfiguring.

3.  The veterans psychiatric condition is manifested by 
infrequent disturbances of mood such as depression, anxiety, 
or irritability; and crowd avoidance, resulting in mild 
social and occupational impairment.

4.  The medical evidence shows that the veterans right 
little finger has a slight lateral deviation of the distal 
phalanx. 

5.  The veteran has submitted competent lay evidence of 
injuring his right little finger during service. 

6.  There is no medical evidence showing a nexus, or link, 
between the current deviation of the veterans right little 
finger and an inservice disease or injury, and his claim for 
service connection is not plausible.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings for his service-connected scar on the 
right ring finger and psychoneurosis with psychophysiological 
gastrointestinal reaction, and VA has satisfied its duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for the 
veterans service-connected scar, right ring finger, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.48, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (1998).

3.  The criteria for a disability rating in excess of 10 
percent for the veterans service-connected psychoneurosis 
with psychophysiological gastrointestinal reaction have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, and 4.130, Diagnostic Code 9400 (1998).

4.  The veteran has not presented a well-grounded claim for 
service connection for residuals of injury to right little 
finger, and there is no statutory duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

In April 1991, the veteran filed a claim for an increased 
rating for his service-connected nervousness.  He had 
been evaluated as 10 percent disabled for psychoneurosis with 
psychophysiological gastrointestinal reaction under 
Diagnostic Code 9400 since April 1973.  There is no evidence 
of outpatient or inpatient psychiatric treatment between his 
separation from service in April 1973 and his claim in April 
1991.

The veteran was provided a VA psychiatric examination in July 
1992.  He reported working as a nurses aide for the last 
three years.  He stated he was nervous and restless, and he 
had trouble sleeping and relaxing.  He was not receiving 
medical treatment.  He was currently single, but he had been 
married twice.  He stated he did his own cooking, cleaning, 
and shopping.  The veteran was neatly dressed, very pleasant, 
and friendly.  He was a bit restless; he shifted about in his 
chair, giggling and laughing from time to time.  Associative 
processes appeared normal.  There were no delusional or 
hallucinatory elements.  Mood was normal, and sensorium was 
intact.  The diagnosis was anxiety reaction.

In September 1992, the veteran underwent an additional VA 
psychiatric examination.  He indicated that he had had a good 
work record since service.  He had worked in a warehouse 
until 1990, when he began working in housekeeping.  He worked 
on a regular basis.  He helped at a church and socialized 
normally with the parishioners.  He had never had any 
psychiatric treatment or consultation.  He stated that he 
felt depressed, nervous, and lonely.  He reported sleeping 
well and having a good appetite.  Upon examination, the 
veteran was well oriented and had good recall for recent and 
remote events.  Affect was adequate and appropriate, and he 
related well.  His mood showed no evidence of any significant 
anxiety or depression.  His thinking was concrete, with no 
evidence of looseness of associations, rambling, or definite 
paranoid ideations.  He denied auditory or visual 
hallucinations.  Judgment and insight were intact.  The 
examiner indicated that the veteran had very minor symptoms 
of chronic anxiety and occasional depression.  No adequate 
psychiatric diagnosis could be made.  He showed no 
significant vocational or social impairment. 

The veteran also underwent a general medical examination in 
September 1992.  He described his nervous condition as easy 
irritability and becoming angry.  He denied any episodes of 
physically abusing another person.  He stated that he did 
transfer his anger by throwing things.  He stated that he had 
a heavy feeling in his chest and abdomen when he got angry.  
This happened only when he was anxious.  The examiner 
concluded there was no evidence of organic disease, and the 
veteran probably had a psychiatric disorder, most likely 
anxiety, and problems controlling his anger.  This might 
manifest itself in somatic symptoms such as heaviness in the 
chest and abdomen. 

A December 1992 rating decision, inter alia, denied a 
disability rating in excess of 10 percent for the veterans 
service-connected psychoneurosis with psychophysiological 
gastrointestinal reaction.  In a December 1992 statement, the 
veteran indicated that he liked to work by himself.  He got 
easily upset, and he stayed by himself at home and at work.  

The veteran had a personal hearing in February 1993.  With 
respect to his psychiatric disorder, he testified that he 
experienced tension that caused headaches and made him 
nauseous.  When he was anxious, he had trouble concentrating 
and performing his job duties.  He responded affirmatively to 
his representatives question as to whether he worked better 
by himself or had problems being around crowds of people.  He 
stated he wanted to stay alone, and he felt like he was being 
overtaken when he was in a crowd of people.  Sometimes he 
had problems sleeping at night when he would wake up from 
dreams about his military service.  He indicated he had 
problems with anger.  He had never missed work due to these 
symptoms.  He forced himself to go to work, but he felt 
depressed.

The RO requested the veterans medical records from the VA 
Medical Center in Oklahoma City and received records covering 
the period October to December 1973.  These records primarily 
regarded treatment for his complaints of symptoms related to 
a head injury.

In October 1993, the veterans representative filed a claim 
on his behalf for service connection for a scar on the right 
ring finger.  The veterans service medical records showed 
that he incurred a laceration on the right ring finger in 
December 1972.  The laceration was cleansed and taped 
together, and the finger was splinted.

Upon VA examination in February 1993, conducted in connection 
with other claims, the veteran stated that he had injured his 
right ring finger during service and received stitches.  He 
stated that he now had a scar, and the finger was stiff at 
times.  Examination showed a small two-centimeter scar on the 
right ring finger.  That finger had full range of motion, and 
no deformity was noted.  Diagnoses included superficial 
injury to the skin of the right finger of no dysfunctional 
significance.  None of the medical evidence prior to February 
1993 showed any complaints or findings regarding a right ring 
finger disability.

A rating decision of December 1994, inter alia, granted 
service connection for the scar on the veterans right ring 
finger and assigned a noncompensable (zero percent) 
disability rating.  In his substantive appeal of February 
1995, the veteran stated that he believed he should be 100 
percent service-connected for post-traumatic stress disorder 
(PTSD).  He stated that he might have been misdiagnosed with 
psychoneurosis.  

In June 1995, the veteran had another personal hearing.  With 
respect to his psychiatric condition, he testified that he 
experienced nervousness, which caused headaches, muscle 
tenseness, and stomach trouble.  He stated he had missed two 
days from work due to headaches and his nervous condition.  
He was still working in the housekeeping department, the same 
job he had had since 1990.  He had not received any 
psychiatric treatment.  He stated that he felt tired after 
his workday, and he only socialized with other people at 
church.  He was a driver for the church, which meant he 
transported people to and from church.  With respect to his 
right ring finger, he testified that the skin around the scar 
on his right ring finger was very sensitive and that the 
finger was not normal for grabbing.  He also testified that 
he cut the right little finger several times during service 
in his duties working around heavy metal tanks.  He stated he 
had cut the bone, and it healed at an angle.  

The veterans service medical records showed no evidence of 
any injury to the right little finger.  None of the medical 
evidence of record prior to the veterans hearing in June 
1995 showed any complaints of or treatment for a right little 
finger disorder. 

The veteran had another personal hearing in September 1996.  
With respect to his right little finger, he veteran testified 
that his right little finger was damaged at the same time as 
his right ring finger, when a truck ran through a gate that 
the veteran was holding.  He stated that the little finger 
was swollen, but medical personnel did not realize that 
finger was injured because they focused on the laceration of 
his ring finger.  He stated that both the ring and little 
fingers were taped at the time of the injury.  He stated he 
had problems with such activities as typing or playing a 
musical instrument, and he could not use the little finger 
when grabbing something.  He testified that he had pain in 
the right ring and little fingers, and they were not normal.  
He stated that the scar on the right ring finger was tender 
to touch.  With respect to his psychiatric condition, he 
testified he had nervousness with pain in his stomach.  He 
was not taking any medication for his psychiatric or stomach 
condition.  Sometimes he used Milk of Magnesia, and he 
watched the type of food he ate.

The RO obtained the veterans medical records from his period 
of inactive service.  These records showed no complaints of 
or treatment for right ring, little finger, psychiatric, or 
stomach disorders.  Reports of medical examinations conducted 
in June 1974, July 1978, September 1978, January 1983, and 
May 1987 showed no pertinent findings regarding these 
conditions. 

The RO obtained the veterans VA treatment records from the 
VA Medical Center in Decatur, Georgia, covering the period 
February to October 1997.  These records showed no complaints 
of or treatment for right ring or little finger disorders.  
There was no record of psychiatric treatment.  He complained 
of a nervous stomach.  

In February 1998, the veteran underwent additional VA 
examinations.  With respect to his finger claims, he reported 
the incident during service with the truck and the gate, as 
discussed above, and stated that he incurred a laceration of 
his right ring finger at that time.  He stated that prior to 
this incident, around 1967, he mashed his right little finger 
between two artillery shells.  He had good healing of the 
finger, but was unable to perform certain activities with 
that finger.  He stated that he was unable to use the little 
finger appropriately on activities such as typing or playing 
the piano.  He could grasp adequately with his right hand.  
He stated that he had not had any significant swelling of 
these fingers, and he denied any significant pain with any 
form of motion of the fingers. 

Examination of the veterans right hand showed a laceration 
on the right ring finger in the proximal and part of the mid 
phalanx.  The scar had healed with no obvious ulceration or 
drainage.  The right little finger had a lateral deviation of 
the distal phalanx towards the ring finger of approximately 
10 degrees.  There was some prominence of the proximal 
portion of the distal phalanx on the dorsal surface of the 
little finger.  No tenderness was noted to palpation over the 
prominence.  Flexion of the distal interphalangeal, proximal 
interphalangeal, and metacarpal phalangeal joints was normal 
for all fingers.  Extension was also normal.  Power was 5/5 
in the flexors of the distal interphalangeal and proximal 
interphalangeal joints.  Extensors were also 5/5 for power.  
Abduction and adduction of the fingers were within normal 
limits.  X-rays of the right hand and fingers showed no 
periosteal changes, fractures, or foreign bodies.  There was 
a slight axial deviation of the distal phalanx of the little 
finger.  

The examiners assessment was that the veteran had a history 
of past injury to the right ring and little fingers.  He 
appeared to have normal function with use of the right hand.  
He appeared to have normal grip with grade 5/5 power in the 
hand.  The only abnormalities were a slight lateral deviation 
of the distal phalanx of the little finger and the residual 
scar on the ring finger.  During examination, he did not 
express any tenderness to any passive or active motion of the 
proximal or distal interphalangeal joints in either of the 
fingers concerned.  There was also no obvious clinical 
evidence of inflammation in the joints.

During the VA psychiatric examination, the veteran indicated 
that he had been married for five months.  He had been 
working as a truck driver for 2½ months.  He stated that he 
was doing well on his job and enjoyed the work.  He denied 
any signs or symptoms of all psychiatric disorders.  He 
stated that he slept well; that his appetite was good; that 
his mood was good; and that his energy level was okay.  He 
denied anhedonia and suicidal or homicidal ideations.  He 
stated that he occasionally had anxiety and anger, but no 
more so than other people.  He stated that he occasionally 
had a nervous stomach and headaches, but he denied that this 
was secondary to any anxiety or tension that he was feeling.  
He specifically denied having any problems with anxiety.  He 
was alert and oriented.  His mood was good.  Affect was happy 
and friendly.  His speech was normal rate and rhythm.  
Thought processes were logical and coherent without looseness 
of associations, flight of ideas, tangentiality, or 
circumstantiality.  He denied auditory or visual 
hallucinations.  There was no evidence of delusions or 
paranoia.  His concentration was good.  Insight and judgment 
were good.  Immediate, remote, and recent memory were grossly 
intact.  No diagnosis of a psychiatric disorder was rendered.  
The examiner indicated that the veteran had minimal symptoms 
of mild anxiety that happened on an intermittent basis, but 
were part of the everyday course of life.  The veteran 
reported good functioning in all areas.  He was interested 
and involved in a wide range of activities.  He was socially 
effective and generally satisfied with life, with no more 
than everyday problems or concerns.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 85.


II. Legal Analysis
Increased rating claims

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has complained of increased anxiety, and a claim for 
an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran also perfected his appeal as to the 
initial grant of service connection and original assignment 
of a disability rating for the scar on his right ring finger; 
therefore, this claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellants disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and personal hearings in accordance with his 
requests.  There is no indication of relevant medical records 
that have not been associated with the claims file.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veterans favor.  38 C.F.R. § 4.3 (1998).  If there is a 
question as to which evaluation to apply to the veterans 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Scar, right ring finger

As to the residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability is the superficial scar.  
38 C.F.R. § 4.48 (1998).  Under Diagnostic Codes 7800 through 
7805, scars are rated according to the location, type, 
characteristics, or, if none of the specific criteria apply, 
according to limitation of function of the affected part.  

The veterans scar of the right ring finger is now evaluated 
as noncompensable under Diagnostic Code 7800.  The diagnostic 
code may have been assigned in error, since Diagnostic Code 
7800 pertains to scars located on the head, face, or neck.  A 
10 percent disability rating under Diagnostic Code 7800 
requires a moderate, disfiguring scar in one of these 
locations.  Since the veterans service-connected scar is 
located on a finger, assignment of a compensable disability 
rating under Diagnostic Code 7800 is not warranted.

The Board has considered other diagnostic codes pertinent to 
scars.  Diagnostic Codes 7801 and 7802 pertain to scars that 
result from burns; the veterans scar resulted from a 
laceration.  Diagnostic Code 7803 provides a 10 percent 
disability rating for superficial scars that are poorly 
nourished with repeated ulceration.  There is no medical 
evidence showing ulceration of the veterans scar.  
Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are tender and painful on 
objective demonstration.  Despite the veterans complaints, 
there is no objective medical evidence showing that the 
veterans scar on the right ring finger is tender or painful. 

Diagnostic Code 7805 provides for evaluation on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (1998).  The diagnostic codes applicable to 
limitation of function of individual fingers are Diagnostic 
Codes 5224 through 5227.  38 C.F.R. § 4.71a (1998).  Under 
Diagnostic Code 5227, a zero percent disability rating is 
warranted for ankylosis of a finger other than the thumb, 
index finger, or middle finger on either the minor or major 
hand.  Since the veteran has full range of motion of the 
right ring finger, this finger is not ankylosed.  Even if 
this finger were ankylosed, a compensable disability rating 
would not be available under Diagnostic Code 5227, unless 
there were extremely unfavorable ankylosis, which would be 
rated as analogous to amputation.  Moreover, there is no 
medical evidence showing that the veteran has any limitation 
of function of the right ring finger as a result of the 
inservice laceration and resulting scar.  The examination in 
1998 showed that the scar did not affect motion of the ring 
finger or function of the right hand, including grip 
strength.

The evidence associated with the veterans claims file does 
not show that the criteria for a compensable disability 
rating have been met.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  Despite the veterans contentions 
of pain, the objective medical evidence does not show any 
findings that would warrant a compensable disability rating.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veterans disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his right ring finger 
disability.  The medical evidence does not show that he has 
any limitation of motion or function.  He complains that the 
scar is painful, but there is no objective evidence 
supporting that contention.  His complaint alone is not 
enough to warrant a compensable disability rating according 
to the schedule.  There is absolutely no evidence of 
impairment in earning capacity because of the scar.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veterans service-connected scar, right ring 
finger. 

Psychoneurosis with psychophysiological
gastrointestinal reaction

The veterans service-connected psychiatric condition is 
evaluated under Diagnostic Code 9400 for generalized anxiety 
disorder.  He is currently evaluated as 10 percent disabled.  
That rating is provided when the disorder resulted in 
emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment, which were less 
than the criteria for a 30 percent disability rating.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  In order to 
warrant a 30 percent disability rating, there would need to 
be [d]efinite impairment in the ability to establish or 
maintain effective and wholesome relationships with people . 
. . . psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.  The VA 
General Counsel issued a precedent opinion concluding that 
definite is to be construed as distinct, unambiguous, 
and moderately large in degree.  It represents a degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large. VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).

A 50 percent disability could be assigned where the 
[a]bility to establish or maintain effective or favorable 
relationships with people is considerably impaired . . . [due 
to] psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired.  The 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating required 
that the attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual isolation in 
the community.  There must be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrable inability to obtain or retain employment also 
warrants a 100 percent rating.  Id.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
psychiatric diseases.  This amendment to the Schedule became 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, No. 96-1080 
(U.S. Vet. App. December 1, 1998); see also 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must evaluate the veterans claim for an increased rating 
from November 7, 1996, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to the 
veteran, if indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
December 1992 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  A supplemental 
statement of the case of April 1998 adjudicated the 
appropriate disability rating for the veterans service-
connected psychiatric disorder under the new regulations and 
provided notice to the veteran and his representative of the 
new regulations.  Therefore, the veteran and his 
representative have had an opportunity to submit evidence and 
argument related to the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders.  The amended 
formula assesses disability according to the manifestation of 
particular symptoms, providing more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula may be more 
beneficial to a claimant if the medical evidence shows 
symptoms qualifying the claimant for a higher disability 
evaluation than that assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

Under the new criteria, a 10 percent disability rating is 
warranted for 

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent disability rating is warranted for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).  

The criteria for a 50 percent disability rating are: 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of a GAF score of 85 
upon VA examination in February 1998.  A GAF score of 81-90 
contemplates absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  See DSM-IV at 44-47.  A GAF score is 
highly probative as it relates directly to the veterans 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Regardless of which criteria are used, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent for the veterans psychoneurosis with 
psychophysiological gastrointestinal reaction.  Neither the 
objective medical evidence nor the veterans statements 
regarding his symptomatology reflected any of the criteria 
commensurate with those required for a 30 percent or higher 
disability rating under the old criteria.  There was no 
evidence of definite impairment in his ability to establish 
and maintain effective relationships with people due to his 
psychiatric symptoms.  Although single for a period of time, 
he has recently remarried.  Although stating that he 
preferred to be alone, the veteran also testified that he was 
active in a church, including transportation of church 
members. 

The symptoms of the veterans psychiatric disorder also do 
not produce definite industrial impairment.  The veterans 
occupational history is solid and steady.  He worked for many 
years in a warehouse, then for approximately eight years in a 
housekeeping department.  He currently works as a truck 
driver and enjoys his work.  He is somewhat isolated, in that 
he generally works alone.  He has been able to work 
productively despite his psychiatric symptoms.  

Under the new criteria, the veteran did not exhibit 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Prior to 
his VA examination in February 1998, he complained of 
intermittent depression and anxiety, but these were 
apparently infrequent symptoms for him.  He referenced no 
period of inability to perform his occupational tasks.  There 
is no evidence showing that he has experienced suspiciousness 
or panic attacks.  There was no evidence of mild memory loss.  
The veteran currently denies experiencing any psychiatric 
symptomatology.  The overall disability picture did not more 
nearly approximate the 30 percent criteria such as to warrant 
an increased rating.  38 C.F.R. § 4.7 (1998).  As he did not 
meet the criteria for a 30 percent evaluation, he certainly 
did not meet the criteria for a higher 50, 70, or 100 percent 
evaluation.

The veterans contention in 1995 that his psychiatric 
disorder was mis-diagnosed and that he should be evaluated 
for post-traumatic stress disorder (PTSD) has been 
considered.  However, the veterans psychiatric 
symptomatology is fully evaluated under the general rating 
criteria for mental disorders, as would PTSD be if it were 
diagnosed.  The veteran is not competent to provide his own 
diagnosis, and there has never been a diagnosis of PTSD.  
Even if there were, a different result would not be 
indicated, as his psychiatric symptomatology could not be 
evaluated twice, as that would consititute the impermissible 
evaluation of the same disability under different diagnoses.  
See 38 C.F.R. § 4.14 (1998).

The veterans GAF score in 1998 reflected absent or minimal 
symptoms.  The veteran has consistently denied psychiatric 
symptoms such as delusions or hallucinations.  During his VA 
examinations, he has consistently been alert, oriented, and 
friendly.  His speech was consistently relevant and coherent.  
He never contended an inability to function independently.  
He never complained of impaired impulse control.  He never 
exhibited impaired judgment, thinking, or memory.  He has 
never received outpatient or inpatient psychiatric treatment.

The evidence does not show that the criteria for a disability 
rating in excess of 10 percent have been met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veterans 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his disability.  As indicated above, he currently 
denies experiencing any psychiatric symptomatology, and, 
prior to 1998, any symptoms he did experience were infrequent 
and mild.  He meets none of the criteria for a 30 percent 
evaluation under either the old or the new criteria.  Neither 
criteria for rating mental disorders is more beneficial to 
the veteran, and the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
psychoneurosis with psychophysiological gastrointestinal 
reaction under Diagnostic Code 9400 regardless of which 
criteria are used.  


Service connection for residuals of injury to right little 
finger

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  The third 
element may be established by the use of statutory 
presumptions.  Truthfulness of the evidence is presumed in 
determining whether a claim is well grounded.  Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); affd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The medical evidence shows that the veteran currently has a 
slight deviation of the right little finger.  Although his 
service medical records show no treatment for a right little 
finger injury, he has submitted statements indicating that he 
injured this finger at various times during service.  Despite 
the fact that his statements regarding incurrence of this 
injury have been inconsistent, his statements are presumed 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Therefore, the first and second elements of a well-
grounded claim have been satisfied.  

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
any current right little finger disorder, including the 
deviation.  There is no medical evidence showing symptoms of 
or treatment for a right little finger disorder between the 
veterans separation from active service in 1973 and the VA 
examination in 1998.  The veteran does not maintain that he 
received any treatment during this time period or that he 
experienced any symptoms.  At no time has a medical 
professional rendered an opinion that any post-service right 
little finger disorder is related to the veterans active 
service in any manner or that the veteran has residuals of 
the alleged inservice injuries to that finger. 

The only evidence linking the claimed right little finger 
condition to the veterans period of service consists of his 
current statements.  Even accepting his statements as true, 
he cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
by simply presenting his own opinion as to medical causation.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), affd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication in 
the record of the existence of any medical evidence that 
would well ground this claim.  The veteran has at no time 
contended that a medical professional has told him there is a 
relationship between the claimed right little finger 
condition and his period of military service.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.



ORDER

1.  Entitlement to a compensable disability rating for scar, 
right ring finger, is denied.

2.  Entitlement to a disability rating in excess of 10 
percent for psychoneurosis with psychophysiological 
gastrointestinal reaction is denied.

3.  Entitlement to service connection for residuals of injury 
to the right little finger is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
